Citation Nr: 1723907	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  14-21 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for radiculitis/radiculopathy of the bilateral lower extremities, to include as secondary to service-connected lumbar spine disorder. 


REPRESENTATION

Veteran represented by:	Mark A. Dunham, Agent


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1962 to September 1964, October 1964 to October 1967, and November 1990 to April 1992, to include service in the Republic of Vietnam.  The Veteran also had periods of service with the United States Army Reserve.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2014, the Board granted service connection for peripheral neuropathy of the bilateral lower extremities, and remanded the issues of entitlement to service connection for a lumbar spine disorder and radiculitis/radiculopathy for further development.  Thereafter, in April 2015, the Board again remanded both claims.  Subsequently, the Agency of Original Jurisdiction (AOJ) granted service connection for degenerative arthritis of the lumbar spine in a December 2015 rating decision.  As such decision is a full grant of the benefit sought with respect to the Veteran's claim for service connection for a lumbar spine disorder, such claim is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  The claim listed on the title page of this decision now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this regard, the Board previously remanded the claim in July 2014 and April 2015 in order to obtain an opinion as to whether the Veteran's lumbar spine disorder was related to service and, if so, whether his claimed radiculitis/ radiculopathy is caused or aggravated by his lumbar spine disorder.  As service connection for degenerative arthritis of the lumbar spine was granted in a December 2015 rating decision, the AOJ obtained the requisite opinion later that month.  

At such time, the VA examiner opined that the Veteran's claimed radiculitis/ radiculopathy of the bilateral lower extremities was less likely than not caused by or a result of his lumbar degenerative disease.  As rationale for the opinion, he concluded that the Veteran's lower extremity radiculopathy symptoms were more likely to be related to his history of diabetes mellitus as diabetes is a well-recognized cause of neuropathy in the lower extremities.  The examiner further noted that there was no evidence that the Veteran's lower extremity neuropathy was causally aggravated by his lumbar degenerative disease.  However, as the aggravation opinion did not include a rationale, the AOJ requested an additional addendum opinion from the December 2015 VA examiner.  

Thereafter, in a September 2016 addendum opinion, the VA examiner opined that the Veteran's lower extremity diabetic peripheral neuropathy was less likely than not permanently aggravated by his lumbar degenerative disease.  As rationale for the opinion, he concluded that, whereas lumbar degenerative disease could simulate radicular symptoms, the Veteran had longstanding diabetes mellitus, which is a well-established causal factor in the development and progression of lower extremity radiculopathy.  The examiner further explained that any increasing disability manifestations were more likely due to his diabetes mellitus, considering the longstanding nature of his diagnosis. 

Here, the Board notes that the Veteran is already service-connected for diabetic peripheral neuropathy of the bilateral lower extremities as a complication of his service-connected diabetes mellitus.  However, private treatment records dated in December 2011, January 2012, and February 2012 contain a diagnosis of lumbosacral neuritis, not otherwise specified.  Additionally, a March 2012 private treatment record contains an assessment of left lumbar radiculopathy.  Furthermore, private treatment records dated in May 2013 and August 2014 contain a diagnosis of thoracic or lumbosacral neuritis or radiculitis, unspecified.  Thus, it appears from the record that the Veteran may have two distinct lower extremity neurological disorders.  As such, another remand is necessary in order to obtain a VA examination to determine the nature and etiology of any bilateral lower extremity neurological disorders.  If the Veteran is diagnosed with a neurological disorder other than diabetic peripheral neuropathy, an addendum opinion should also be obtained as to whether such disorder was caused or aggravated by his service-connected lumbar spine disorder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of his bilateral lower extremity neurological disorders.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

(A) The examiner must identify all lower extremity neurological disorders other than diabetic peripheral neuropathy since shortly before, at the time of, or during the pendency of his May 2012 claim (even if currently asymptomatic or resolved). 

If the examiner does not find a diagnosis of lumbosacral neuritis/radiculitis/lumbar radiculopathy, he or she should reconcile such determination with the December 2011, January 2012, February 2012, March 2012, May 2013, and August 2014 records reflecting such diagnoses. 

(B) For each diagnosed lower extremity neurological disorder other than diabetic neuropathy, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder was caused or aggravated by the Veteran's service-connected lumbar spine disorder.  

Please note that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology. 

The examiner is notified that findings of "not due to," "not caused by," and "not related to" are insufficient to address the question of aggravation. 

The examiner's report must include a complete rationale for all opinions expressed. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


